   Case 3:20-cr-00451-N Document 28 Filed 03/01/21              Page 1 of 1 PageID 115



                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF TEXAS

                                     DALLAS DIVISION


UNITED STATES OF AMERICA                       §
                                               §
VS.                                            §          CRIMINAL NO. 3:20-cr-00451-N
                                               §
CHARLES DAVID BURROW                           §

                                          ORDER

       On this 1st day of March, 2021, the foregoing Unopposed Motion for Leave to File

Amended Defendant’s Motion to Revoke or Amend the Magistrate Judge’s Order of Pretrial

Detention having been presented to the Court, the same is hereby Granted.

      Signed March 1, 2021.




                                                   UNITED STATES DISTRICT JUDGE
